Citation Nr: 1510039	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased ratings for low back strain, currently assigned staged ratings of 10 percent prior to August 5, 2010 and 20 percent from that date.  

2.  Entitlement to a rating in excess of 10 percent for status post fracture of the left fibula with chronic peroneal tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from December 1989 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in in Huntington, West Virginia.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.

The issues of service connection for posttraumatic stress disorder (PTSD), diabetes, flat feet, ear ringing, bilateral knees, irritable bowel syndrome (IBS), allergies and sleep apnea have been claimed in a January 2015 Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's accredited representative in the February 2015 Written Brief Presentation, the most recent VA examination in connection with the Veteran's claim was conducted in August 2010, over 4 1/2 years ago.  The prolonged intervening period since he was last examined require the Board to remand the Veteran's claims for increase for contemporaneous examinations to assess the current severity of his left fibula and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, as the Veteran receives ongoing treatment for the disabilities at issue and updated VA treatment records may contain pertinent information and are constructively of record, such records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluations or treatment he has received for his left fibula and low back disabilities since September 2010, the date of the most recent VA treatment record available for review, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA treatment the Veteran has received for these disabilities.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his left fibula and low back disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the low back and left fibula. 

The examiner must note any additional functional limitations due to such factors as pain, use, etc.  The examiner should specifically comment on the Veteran's reported neurological (low back muscle spasms and pinching nerve pain in leg/ankle) symptoms, as well as any further functional limitations during flare-ups (including whether flare-ups of back pain are incapacitating, requiring prescribed bedrest).  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  The AOJ should then review the file, and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




